RENDERED: SEPTEMBER 10, 2021; 10:00 A.M.
                  NOT TO BE PUBLISHED

           Commonwealth of Kentucky
                   Court of Appeals

                     NO. 2019-CA-0961-MR


LOUISVILLE GAS AND ELECTRIC
COMPANY                                               APPELLANT


      ON REMAND FROM THE KENTUCKY SUPREME COURT
                (FILE NO. 2020-SC-0552-DG)

v.

            APPEAL FROM TRIMBLE CIRCUIT COURT
            HONORABLE KAREN A. CONRAD, JUDGE
                   ACTION NO. 16-CI-00099


JOSE RAMIREZ GALVAN;
PETROCHEM INSULATION, INC.;
ARTIC SLOPE REGIONAL
CORPORATION; AND THOMPSON
INDUSTRIAL SERVICES, LLC                              APPELLEES



                     OPINION AND ORDER
                 DISMISSING AND REMANDING

                         ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; ACREE AND LAMBERT, JUDGES.
ACREE, JUDGE: This case is before the Court of Appeals on remand from the

Kentucky Supreme Court for further consideration in light of Sheets v. Ford Motor

Company, ___ S.W.3d ___, 2021 WL 2618203 (Ky. Jun. 17, 2021). Because this

Court lacks jurisdiction to review the circuit court’s interlocutory order, we dismiss

and remand this matter for further proceedings.

             When the case was first before the Court, we exercised appellate

jurisdiction in reliance on Breathitt County Board of Education v. Prater, 292

S.W.3d 883 (Ky. 2009), as interpreted in Ervin Cable Construction, LLC v. Lay,

461 S.W.3d 422, 423 (Ky. App. 2015), overruled by Sheets, supra. Sheets noted

that since Prater, the Supreme Court has refined interlocutory jurisdiction based on

the collateral order doctrine exception to the finality rule.

             In accord with current jurisprudence, “merely being denied a claimed

‘immunity’ [i]s not necessarily sufficient to invoke the doctrine as an exception to

the final order rule.” Sheets, ___ S.W.3d at ___, 2021 WL 2618203, at *2. The

Court explained that:

             three elements of the collateral order doctrine . . . must be
             met before an appellate court has jurisdiction to review an
             interlocutory order. . . . : the interlocutory order must (1)
             conclusively decide an important issue separate from the
             merits of the case; (2) be effectively unreviewable
             following final judgment; and (3) involve a substantial
             public interest that would be imperiled absent an immediate
             appeal. . . . [I]n instances when no governmental entity or
             official is a party to the case and there is no concern with
             “preserving the efficiency of government,” it is unlikely

                                          -2-
               that a denial of a party’s claim of immunity will meet this
               final element.

Id. at *4 (citations omitted).

               Applying this framework, the Supreme Court concluded that “the trial

court’s denial of up-the-ladder immunity . . . does not meet the three-element test

. . . [when] it does not involve a substantial public interest that would be imperiled

absent an immediate appeal.” Id. Here, as in Sheets:

               [n]o governmental entity or official is a party to the action.
               There is no concern with government efficiency, the
               disruption of government services due to the costs and
               burden of litigation, or public coffers placed at risk. The
               interests at stake in this case are purely personal to [the
               parties] without an impact on the greater public interest.
               Because the interlocutory order at issue in this case does
               not meet the requirements of the collateral order doctrine,
               the Court of Appeals lacked jurisdiction to hear the
               appeal[.]

Id.

               For these reasons, we conclude this Court lacks jurisdiction to review

the circuit court’s denial of Louisville Gas and Electric Company’s claim of “up-

the-ladder” immunity. The appeal is DISMISSED and remanded for further

proceedings.



               ALL CONCUR.




                                            -3-
ENTERED: September 10, 2021
                                    JUDGE, COURT OF APPEALS



BRIEFS FOR APPELLANT:          BRIEF FOR APPELLEE:

Travis Aaron Crump             Randal A. Strobo
Jeremiah A. Byrne              Clay A. Barkley
Griffin Terry Sumner           Michael Todd Copper
Casey Wood Hensley             Louisville, Kentucky
Louisville, Kentucky




                              -4-